Name: Commission Regulation (EC) No 1818/95 of 26 July 1995 amending Regulation (EC) No 1573/95 on the detailed rules for the application of Regulation (EEC) No 1418/76 with regard to import duties on rice
 Type: Regulation
 Subject Matter: marketing;  tariff policy;  trade;  plant product;  agricultural policy
 Date Published: nan

 27. 7. 95 EN Official Journal of the European Communities No L 175/25 COMMISSION REGULATION (EC) No 1818/95 of 26 July 1995 amending Regulation (EC) No 1573/95 on the detailed rules for the application of Regulation (EEC) No 1418/76 with regard to import duties on rice HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 4 ( 1 ) of Regulation (EC) No 1573/95 is hereby replaced by the following : ' 1 . The import duties for the products referred to in Article 3 shall be calculated every week but shall be fixed by the Commission every two weeks on a Wednesday and for the period up to the first Thursday of July 1995 from 1 July of that year, in accordance with the method provided for in Article 5 and shall apply from the day following their fixing.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Council Regulation (EC) No 1 530/95 (2), and in particular Article 1 2 (2) and (4) thereof, Whereas Article 4 of Commission Regulation (EC) No 1 573/95 (3) lays down that the import duties for certain rice products must be fixed by the Commission every two weeks on a Wednesday for application from the following day ; Whereas, since the system provided for by Regulation (EC) No 1573/95 applies from 1 July 1995, it is necessary to provide that the first fixing of import duties should cover the period between 1 July and the first Thursday of that month ; whereas Regulation (EC) No 1 573/95 should therefore be amended to that effect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . rf OJ No L 148, 30. 6. 1995, p. 5. (') OJ No L 150, 1 . 7. 1995, p. 53 .